Birdsong, Judge.
This case is a dispossessory proceeding. The trial court dismissed the affidavit and the plaintiff has appealed. Since the docketing of the case in this court, the defendant-appellee has moved to dismiss on the ground of mootness. The motion and an attached warranty deed show that appellee now has legal title to the premises in dispute. There has been no counter showing. "Statements *555of fact in a motion to dismiss a case as moot, which are not directly denied by the opposite party, will be taken as true in passing on the motion.” Major v. City of Atlanta, 198 Ga. 303 (2) (31 SE2d 727). The issues in the appeal are moot.
Argued June 11, 1979
Decided July 3, 1979.
Pitts & Pitts, Hugh Nations, for appellant.
Judith M. Moore, for appellee.
LuLa McCormick, pro se.

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.